Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments on pages 9-11 of Remarks filed on 05/06/2021, Examiner submits that both devices 520 and 500 of Lee have an intent value of 15 if the leader/follower field, which indicate their intention to become a group leader although in different functions, e.g., device 500 intends to be a leader in phone file sharing and device 520 car intends to be a leader in connectivity, but both indeed have intention to become a group leader. However, if both devices have the same intent value of 15 in the same function, then this can be resolved by another relevant information, such as, but not limited to, serial number or manufacturing ID number. This secondary decision based on information other than Lee’s intent value is an enhancement or supplement to Lee’s approach without conflicting with Lee’s principle.
The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) in view of Raghavan (US 20170332326).

Regarding claim 1, Lee discloses that “A method of creating a secure vehicle network including a plurality of nodes, the plurality of nodes including a memory storing a leader/follower field, the method comprising: establishing an initial communication path from (a) a first node with a value corresponding to "leader" in the leader/follower field prior to the creation of the secure vehicle network to (b) a second node with a value corresponding to "leader" stored in the leader/follower field prior to the creation of the secure vehicle network, {the first node having first information} (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, and in Table 510 of the first node, the intent value is also set to a maximum value of 15, wherein Mobile terminal 500 intends to be a leader (or group owner) when phone file sharing is activated and hence both devices have intent value of 15 stored in the leader/follower field); and communicating from the first node to the second node over the initial communication path to establish the secure vehicle network {by (i) receiving second information from the second node, and (ii) based on the second information received from the second node, electing the first node to maintain the value corresponding to "leader" in the leader/follower field} (Lee, in at least Figs. 5 & 6 and [0056]: … In FIG. 6, it is assumed that a first device is a mobile terminal and a second device is a car head unit, and for a car connectivity service between the two devices, the mobile terminal stores an intent value of 0, in order to indicate an intention for the mobile terminal to operate in a client mode at all times, and the vehicle head unit stores an intent value of 15, in order to indicate an intention for the vehicle head unit to operate as a group owner at all times, wherein mobile terminal 500 is the first device).”
	Lee does not expressly disclose that by (i) receiving second information from the second node, and (ii) based on the second information received from the second node, electing the first node to maintain the value corresponding to "leader" in the leader/follower field; wherein the first information corresponds to a first serial number of the first node, and the second information corresponds to a second serial number of the second node.
	Raghavan teaches that “… establish the secure vehicle network by (i) receiving second information from the second node, and (ii) based on the second information received from the second node, electing the first node to maintain the value corresponding to "leader" in the leader/follower field (Raghavan, in at least Fig. 6 and [0040], lines 15-20: The credentials determine which tracking device from the plurality of tracking devices is to be selected as the group-leader 137. For example, the tracking device 107 elects the tracking device 137 with highest credentials, according to predetermined criteria, as the group-leader 137, as shown at block 670. For example, based on the predetermined criteria, the tracking device 107 elects the tracking device with the lowest (or highest) serial number as the group-leader 137.).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Raghavan’s teaching in the method or device of Lee or so that if both devices have the same intent value of 15 in the same function, then this can be resolved by another relevant information, such as, but not limited to, serial number or manufacturing ID number.

Regarding claim 2, Lee further discloses that “The method of claim 1, wherein, in response to the first node not being elected leader based on the second information received from the second node, the method further comprises: assigning a value corresponding to "follower" in the leader/follower field of the first node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service).”

Regarding claim 3, Lee further discloses that “The method of claim 1, wherein, in response to the first node not being elected leader based on the second information received from the second node, the method further comprises: assigning a value in an identification number following field in the memory of the first node to correspond to an identifier of the second node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a follower and its intent value is now assigned to a value smaller than 15).”

Regarding claim 4, Lee further discloses that “The method of claim 1, further comprising: in response to the first node being elected leader, establishing a further communication path from the first node to a third node with a value corresponding to "leader" in a leader/follower field of a memory of the third node, and communicating from the first node to the third node over the further communication path to establish the secure vehicle network by (i) receiving third information from the third node, and (ii) electing the first node to assign a value corresponding to "follower" to the leader/follower field based on the third information received from the third node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein there are a plurality of devices connected in Block 615 of Fig. 6 and Car head unit 520 can be the third device).”

Regarding claim 5, Lee further discloses that “The method of claim 1, wherein the electing includes, electing the first node to assign a value corresponding to "follower" to the leader/follower field based on an identifier of the first node and an (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a follower. The intent values of Mobile Terminal 500 and Car Head Unit are the identifiers).”

Regarding claim 6, Lee further discloses that “The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a reset command performed by the first node (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Mobile Terminal 500 becomes a leader before Car Head Unit joins after the reset.”

Regarding claim 8, Lee further discloses that “The method of claim 1, wherein the communicating from the first node to the second node includes, communicating over a bus (Lee, in at least Fig. 3: … Wi-Fi Direct connection bus).”

Regarding claim 9, Lee further discloses that “The method of claim 8, wherein the establishing the initial communication path from the first node to the second node includes, the first node broadcasting a message over the bus, the message including a statement of a desire to join other nodes, and wherein the first node is configured to receive a message from the second node that is broadcast over the bus, the message including a statement of a desire to join other nodes (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein there are a plurality of devices connected in Block 615 of Fig. 6 and the devices communicate via Wi-Fi Direct connection bus).”

Regarding claim 10, Lee further discloses that “The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component, and the electronic component includes at least one of a body controller, an engine controller, a transmission controller, a telematics box, a display, an on-vehicle server, a wireless communication controller, a satellite antenna, a steering controller, a window controller, an implement hitch controller, a generator/inverter, a brake controller, or a seat controller (Lee, Fig. 2: Wi-Fi Direct Controller 210, Wi-Fi Direct connecting unit 220,…).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) and Raghavan (US 20170332326) in view of Banks (US 20100098102).

Regarding claim 7, Lee and Raghavan disclose the features of claim 1, but do not disclose that The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a wake-up command performed by the first node.
Banks teaches that “The method of claim 1, further comprising: in the first node, setting a value corresponding to "leader" in the leader/follower field in response to a wake-up command performed by the first node (Banks, [0018]: … the leader node may be configured to send a single sleep command to the follower nodes that instructs the follower nodes to sleep for a certain amount of time and then wake up, i.e., a command that causes the follower nodes (and the leader node) to enter a periodic sleep cycle).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Banks’ teaching in the method or device of Lee and Raghavan so that the leader node may be configured to send a sleep command that provides the follower nodes with information regarding when to expect to receive another sleep command.  Even if the follower nodes are aware of when to expect a sleep command, the sending of the sleep command to initiate a transition to a sleep state helps to synchronize the sleep state transitions ([0018]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) and Raghavan (US 20170332326) in view of Park (US 20130046841).

Regarding claim 11, Lee and Raghavan disclose the features of claim 1, but do not disclose that The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component of an agricultural vehicle, a mining vehicle, or of a construction vehicle, the agricultural vehicle including one of a tractor, combine, implement, the construction vehicle including one of a loader or an excavator.
Park teaches that “The method of claim 1, wherein the first node of the plurality of nodes corresponds to an electronic component of an agricultural vehicle, a mining vehicle, or of a construction vehicle, the agricultural vehicle including one of a tractor, combine, implement, the construction vehicle including one of a loader or an excavator (Park, [0003]: … construction equipment…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Park’s teaching in the method or device of Lee and Raghavan so that the plurality of nodes having group leader and followers can be implemented various equipment, such as, but not limited to, construction vehicle, tractor, etc.

Claims 12, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) and Raghavan (US 20170332326) in view of Stilp (US 20040212497).

Regarding claim 12, Lee and Raghavan disclose that “The method of claim 1, further comprising changing a logical network topology of the vehicle secure network by: selecting one of the plurality of nodes having a value corresponding to "follower" in the leader/follower field (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, wherein Car Head Unit becomes the new group owner and hence the topology is changed);.”, but do not disclose that assigning a value in the identification number following field of the selected node to a value corresponding to the identification number corresponding to the one of the plurality of nodes.
Stilp teaches that “assigning a value in the identification number following field of the selected node to a value corresponding to the identification number corresponding to the one of the plurality of nodes (Stilp, [0164]: By assigning different codes or passwords to different family members and/or work personnel, the owner of the  security network 400 can discriminate among the persons authorized to disarm the system.  Any message sent, as described herein, can contain an indication identifying the code/password and/or the person that entered the disarm code/password.  The disarm code/password itself is typically not sent for the obvious security reasons, just an identifier associated with the code).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Stilp’s teaching in the method or device of Lee and Raghavan so that the owner of the  security network 400 can 

Regarding claim 18, the claim is interpreted and rejected for the same reasons in rejecting claims 1 and 12 combined, as set forth above.

Regarding claim 19, Lee further discloses that “The vehicle of claim 18, wherein, a first electronic component having a value corresponding to "leader" in the leader/follower field is configured to initially communicate to a second electronic component having a value corresponding to "leader" in the leader/follower field, the first electronic component is configured to initially communicate to the second electronic component to elect the first electronic component to change the value in the leader/follower field to "follower", and the first electronic component and the second electronic component having a vehicle secure network after initially communicating (Lee, in at least Fig. 5 and [0054]: When a user gets in a car, it may be desirable to designate a car head unit 520 mounted as a group owner at all times, rather than a mobile terminal carried by the user. Therefore, in a table 530 of the car head unit 520, an intent value is set to the maximum value for to the car connectivity service, and in Fig. 3 and [0049], last 5 lines: … after transmitting a beacon signal in step 345, the second device 250 performs authentication with the first device 200 in step 350 and performs association with the first device 200 in step 355, thus establishing connection in step 360, wherein authentication facilitates secure communication network).”

Regarding claim 20, Lee further discloses that “The vehicle of claim 18, wherein a first electronic component having a value corresponding to "follower" in the leader/follower field does not broadcast a message to other nodes indicating a desire to join a vehicle secure network (Lee, [0043], last 4 lines: The first device 200 is not necessarily the entity that sends the negotiation request message, and negotiation messages are exchanged in order to check a partner's intent value).”

Regarding claim 22, Lee and Stilp further disclose that “The method of claim 21, wherein the electing the first node to maintain the value corresponding to "leader" includes, electing the first node to maintain the value in response to a comparison of a first hash value of the first serial number to a second hash value of the second serial number (Lee, in at least Figs. 5 & 6 and [0056]: … In FIG. 6, it is assumed that a first device is a mobile terminal and a second device is a car head unit, and for a car connectivity service between the two devices, the mobile terminal stores an intent value of 0, in order to indicate an intention for the mobile terminal to operate in a client mode at all times, and the vehicle head unit stores an intent value of 15, in order to indicate an intention for the vehicle head unit to operate as a group owner at all times, wherein a group owner's intent value is maintained) and (Stilp, in at least [0277], lines 1-11: the components may use different serial numbers in their communications when enrolled and when not enrolled. For example, when its state is not enrolled a component may use a first serial number of a first predetermined length; and [0279], lines 1-6: If the transponder 100 has not been manufactured with a predetermined serial number, the base unit 200 can generate, using a predetermined algorithm, a serial number and, if desired, any other information necessary to engage in encrypted communications and download these said values to the transponder 100, wherein a serial number is assigned to each component or node when communicating with the base unit and the serial numbers or IDs are compared to identify the nodes).”

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130045678) and Raghavan (US 20170332326) in view of Wolverton (US 20140136187).

Regarding claim 23, Lee and Raghavan disclose the features of claim 1, but does not expressly disclose that The method of claim 1, wherein the communicating from the first node to the second node over the communication path includes, communicating over a Controller Area Network (CAN) bus.
Wolverton teaches that “The method of claim 1, wherein the communicating from the first node to the second node over the communication path includes, communicating over a Controller Area Network (CAN) bus (Wolverton, in at least [0129], lines 1-6: A network interface 742 communicatively couples the computing system 100 to the vehicle network 108. The vehicle network 108 is an electronic communication network that is selected and configured by the vehicle manufacturer. As such, the vehicle network 108 may include a Controller Area Network (CAN),…).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wolverton’s teaching in the method or device of Lee and Raghavan so that the communications within the vehicle can be standardized by using an industrial standard communication bus Controller Area Network.

Regarding claim 24, Wolverton further teaches that “The method of claim 1, wherein the communicating from the first node to the second node includes, communicating according to a J1939 protocol (Wolverton, in at least [0129], lines 13-16: The nodes communicate over the network 108 using a vehicle-appropriate data communication protocol, such as one of those defined by the Society of Automotive Engineers (SAE), e.g., SAE J1850 or SAE J1939).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648